Citation Nr: 0519928	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  97-28 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for cognitive 
disorder, residuals of a cerebral vascular accident with a 
history of seizures, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO, among other things, 
assigned a 30 percent evaluation to the service-connected 
right knee disability and denied entitlement to TDIU.  This 
appeal also stems from a November 2001 rating action, wherein 
the RO continued a 30 percent evaluation for the service-
connected residuals of a cerebral vascular accident with a 
history of seizures.

In August 2000 and again in August 2003, the Board remanded 
the veteran's claims to the RO for additional development.  
The case has been returned to the Board for appellate review. 


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  
The implementing regulations are applicable to the veteran's 
claim despite the fact that the VCAA did not take effect 
until after the veteran had perfected his appeal of some of 
the issues.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the record reflects that the veteran has not been 
provided notice as required by the VCAA with respect to the 
issues on appeal.  Several letters purporting to be VCAA 
notification letters have been sent to the veteran by the RO, 
but each informs the veteran of what is required to 
substantiate a claim of service connection; none addresses 
the issues appealed by the veteran.  On remand, the RO should 
therefore ensure that the veteran is advised as to what is 
required to substantiate his claims for increased evaluations 
and his claim of entitlement to TDIU.  

In addition, the RO has evaluated the veteran's cognitive 
disorder, residuals of cerebral vascular accident with a 
history of seizures as 30 percent disabling pursuant to 
38 C.F.R. §§ 4.124a, 4.130, Diagnostic Code 8008-9305 (2004).  
The Board notes that while the veteran was recently provided 
a VA neurological examination in January 2005, his last 
psychiatric examination was in April 2001.  At that time, the 
VA examiner specifically recommended that psychological 
testing of the veteran be performed.  Because the latest VA 
psychiatric examination is now more than four years old, and 
because the examiner at that time recommended that additional 
psychological testing of the veteran be performed, another 
psychiatric examination would be helpful while the case is in 
remand status to assess the current degree of any service-
connected cognitive disorder, residuals of a cerebral 
vascular accident with a history of seizures.

Finally, the veteran has raised the issue of entitlement to 
service connection for diabetes mellitus (see VA Form 21-
4138, Statement in Support of Claim, dated in December 2001).  
The Board notes that adjudication of the appellant's 
increased rating claims and his claim for service connection 
for diabetes mellitus, if granted by the RO on remand, may 
impact his TDIU claim, especially if a single or combined 100 
schedular evaluation resulted, the total rating issue would 
be rendered moot, effective the date of the 100 percent 
schedular evaluation.  See Green v. West, 11 Vet. App. 472, 
476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  As 
such, because the resolution of the appellant's increased 
rating claims and newly raised claim for service connection 
for diabetes mellitus might potentially impact his TDIU 
claim, the Board will await the adjudication of the diabetes 
claim.  (A VA examiner has opined that the veteran is 
permanently and totally disabled, but has not indicated which 
disabilities have led to a total disability.  Adjudicating 
the diabetes claim will allow for a more definite conclusion 
to the TDIU claim.)

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2004).  
The veteran should be specifically told 
of what is required to substantiate his 
claims for increased ratings for his 
service-connected right knee arthritis 
and cognitive disorder, cerebral vascular 
accident with a history of seizures, and 
TDIU claim, and of the information or 
evidence he should submit, as well as the 
information or evidence that VA will yet 
obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The veteran should also be asked 
to submit all pertinent information or 
evidence in his possession.  
38 C.F.R. § 3.159 (2004).  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
address both the nature and extent of his 
service-connected cognitive disorder, 
residuals of a cerebral vascular accident 
with a history of seizures, based on a 
review of the entire record inclusive of 
any additional records and reports 
obtained, and based on psychological 
testing.  The claims files and a copy of 
this remand should be made available for 
review by the examiner for the 
examination.  All necessary psychological 
tests should be conducted.  To the extent 
possible, objective testing should be 
undertaken to assess the actual, as 
contrasted with reported, symptomatology 
and level of impairment.  Other 
environmental and physiological factors 
should be differentiated from the 
veteran's impairment due to his cognitive 
disorder, residuals of a cerebral 
vascular accident with a history of 
seizures.  

The examiner is specifically requested to 
review the appellant's previous VA 
psychiatric examination report, prepared 
in April 2001, along with all other 
records.  The psychiatric examiner should 
provide accurate and fully descriptive 
assessments of all clinical findings and 
address the presence or absence of the 
criteria set forth in 38 C.F.R. § 4.130 
(2004) (General Rating Formula for Mental 
Disorders).  The examiner should also 
provide a full multi-axial evaluation, to 
include the assignment of a numerical 
score on the Global Assessment 
Functioning scale.  It is imperative that 
the examiner include an explanation of 
the significance of the assigned 
numerical score relative to the 
appellant's ability to work.  
Furthermore, the examiner should provide 
an opinion as to the degree of industrial 
impairment due to the appellant's 
service-connected cognitive disorder, 
cerebral vascular accident with a history 
of seizure disorder.  Social impairment, 
as it affects industrial adaptability, 
should also be discussed.  The rationale 
for all opinions expressed should also be 
included in the report of this 
examination.

3.  Thereafter, and following any 
additional development indicated, the RO 
should re-adjudicate the issues of 
entitlement to increased ratings for 
service-connected right knee arthritis 
and cognitive disorder, residuals of a 
cerebral vascular accident with a history 
of seizures and entitlement to TDIU.  The 
RO should also adjudicate the issue of 
entitlement to service connection for 
diabetes mellitus.  If any benefit sought 
is not granted with respect to issues 
appealed to the Board, the veteran and 
his attorney should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

